DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8, 11, 13, 15,  26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al (US 2017/0332282) in view of MUNOS DE LA TORRE ALONSO (ALONSO) et al (US 2018/0270160)
Regarding claim 1, 26,  DAO discloses a method performed by a user equipment in a communication system, the method comprising: 
communicating with a base station using a Protocol Data Unit (PDU) session to which a plurality of data flows are mapped, and wherein each of the plurality of data flows is configured to have a respective set of quality of service (QoS) characteristics specific to that data flow (DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication; ¶116, multiple QoS flows mapped to a single PDU session;  ¶3, ¶68, ¶82, QoS for each of the plurality of data flow); 
measuring at least one quality of experience (QoE) parameter for the plurality of the data flows (DAO: ¶124-129, the UE measures the QoE parameters for the flows); and 
sending, to the base station, a message including the at least one QoE parameter (DAO: ¶124-129, ¶226, ¶239, ¶106, ¶110, UE sends a QoE report message including the QoE parameters to the base station; the QoS reports include information that is at least related to a bit-rate), wherein the at least one QoE parameter is used for resource management by the base station (DAO: ¶91, Fig. 2, ¶82,resource management is performed based on the QoE parameters at RAN (eNB) which includes the base station)
DAO remains silent regarding, however, MUNOS DE LA TORRE ALONSO (ALONSO) et al (US 2018/0270160) discloses the message being terminated at the base station. (ALONSO:  ¶81,  UE QoE metrics report to an core network node only when a certain QoE is below a certain threshold and is terminated at the network node otherwise), and the at least one QoE parameter includes at least one of: initial delay of playout; and duration of a buffer (ALONSO: ¶109, ¶113, QoE metric includes initial playout delay)
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of ALONSO as it provides a less technically complex mechanism in order to bring the operator of the network in a position to control the network resources (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of ALONSO in order to avoid processing load at a core network node.

Regarding claim 2, DAO modified by ALONSO discloses method according to claim 1 wherein the measuring includes measuring at least one QoE parameter for each of the plurality of data flows (DAO: ¶116, ¶150-156, ¶239,  QoE parameters are for each of the data flows).

Regarding claim 3, DAO modified by ALONSO discloses method as claimed in claim 1, wherein the reported message includes data flow specific bit rate information for at least one data flow of the plurality of data flows (DAO: ¶255, ¶239, ¶116, ¶150-156, QoE information/parameters are data flow specific), in association with information identifying at least one data flow to which the data flow specific bit rate information relates (DAO: ¶56-57, ¶135, ¶239, QFI and QCI associated with the flow and the parameters of that flow including the bit rates).

Regarding claim 8, DAO modified by ALONSO discloses method according to claim 1, wherein the message comprises at least one value of a bit rate determined base on the measuring of the at least one QoE parameter (DAO: ¶124-129, ¶255, ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports).


Regarding claim 11, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1, wherein the measuring includes at least one QoS parameter for at least one of the plurality of the data flows (DAO: ¶116, ¶150-156, ¶239,  QoE parameters are for each of the data flows).


Regarding claim 13, 27, DAO discloses a method performed by a base station, the method comprising: 
communicating data with a user equipment (UE) using a  PDU session, wherein the data is communicated using a plurality of data flows, and (DAO: ¶139-140, ¶82, ¶54, ¶116, the base station and UE communicate service data using a plurality of flows using a PDU session; at least one radio bearer is used to perform access traffic communication; ¶3, ¶68, ¶82, QoS for each of the plurality of data flow); 
receiving, from the UE, a message including of the at least one QoS parameter at the UE (DAO: ¶124-129, ¶106, ¶110, the UE measures the QoE parameters for the flows; DAO: ¶124-129, ¶226, ¶239, UE sends a QoE report message including the QoE parameters to the base station; the QoS reports include information that is at least related to a bit-rate), wherein the at least one QoE parameter is used for resource management by the base station (DAO: ¶91, Fig. 2, ¶82,resource management is performed based on the QoE parameters at RAN (eNB) which includes the base station)
DAO remains silent regarding, however, MUNOS DE LA TORRE ALONSO (ALONSO) et al (US 2018/0270160) discloses the message being terminated at the base station. (ALONSO:  ¶81,  UE QoE metrics report to an core network node only when a certain QoE is below a certain threshold and is terminated at the network node otherwise) and the at least one QoE parameter includes at least one of: initial delay of playout; and duration of a buffer (ALONSO: ¶109, ¶113, QoE metric includes initial playout delay)
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of ALONSO as it provides a less technically complex mechanism in order to bring the operator of the network in a position to control the network resources (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of ALONSO in order to avoid processing load at a core network node.

Regarding claim 15, DAO modified by ALONSO discloses method as claimed in claim 13 wherein the message includes bit rate determined base on the measuring of the at least one QoE parameter (DAO: ¶124-129, ¶255, ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO modified by LI modified by ALONSO as applied to claim 1 above, further in view of CHATTERJEE (US 2013/0326551)

Regarding claim 4, DAO modified by ALONSO discloses method as claimed in claim 1, further comprising transmitting a QoE report when QoE has fallen below a satisfactory level for at least one data flow (DAO: ¶88, ¶91, ¶107-108, ¶105, QoE report includes determined parameter values that indicate QoE level threshold being met or not).
DAO modified by LI modified by ALONSO remains silent regarding determining whether or not QoE has fallen below a satisfactory level.
However, CHATTERJEE (US 2013/0326551) discloses determining whether or not QoE has fallen below a satisfactory level (CHATTERJEE: ¶60, ¶31, ¶42, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator).
A person of ordinary skill in the art working with the invention of DAO modified by LI modified by ALONSO would have been motivated to use the teachings of CHATTERJEE as it provides a way to improve the effectiveness of the frequency with which QoE information can be obtained and may fail to achieve desired performance (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO modified by LI modified by ALONSO with teachings of CHATTERJEE in order to improve performance of the system.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    670
    644
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above argument.  Applicants take a position that QoE parameter are not used to perform “resource management by the base station”. This however, is disclosed by DAO in at least ¶82 and ¶92, and Fig. 2.


    PNG
    media_image2.png
    1086
    1114
    media_image2.png
    Greyscale

[0082] Embodiments of the present disclosure provide for a quality-guaranteed communication channel (e.g. QQGC) to carry data flows, such as video, audio, live or time-sensitive data flows, or other types of data, the channel being characterized at least by an effective bit rate (EBR), an average bit rate (ABR) and a maximum bit rate (MBR). The EBR can be derived based on QoE feedback as described elsewhere herein. The ABR and the MBR can be specified for particular applications, video codecs, etc. As such, ABR and MBR can be determined based on parameters of the service request, such as type of service. The ABR and MBR can also be measured by appropriate network entities, for example by monitoring the traffic flows at one or more network nodes. A channel which is characterized at least by EBR, ABR, and MBR may be a channel which substantially guarantees a QoE that can be supported using the EBR, and which is constrained so that data flows thereof substantially respect the ABR and MBR. QoS and data flow control can be used to enforce such constraints. EBR can be used by management entities for admission control, radio resource allocation, etc. ABR and MBR can be provided as input to policy enforcement and/or charging entities for example in the radio access network (e.g. base station/eNB/gNB) and core network (e.g. UPF, P-GW).

 A person of ordinary skill in the art would reasonably interpret it as disclosing “…QoE parameter used to perform resource management by the base station”.

All remaining arguments are based on the arguments addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461